Paul E. DANIELSON, Justice, concurring. I agree that the circuit court should be affirmed; however, because I reach my conclusion on the first point differently, I concur. It is my opinion that Bennett indeed should have filed a motion requesting an in camera hearing pursuant to Arkansas’s rape-shield statute. That being said, under Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984), a claimant must show that their defense was prejudiced so as to deprive them of a fair trial. Henington failed to do so here. The burden is entirely on the petitioner in a Rule 37.1 proceeding to provide facts that affirmatively support the claims of prejudice. See Payton v. State, 2011 Ark. 217, 2011 WL 1805340 (per curiam). However, in Henington’s petition, he failed to provide an evidentiary basis for the admissibility of the proposed evidence, particularly considering the rape-shield statute or potential hearsay objections. Therefore, Henington failed to establish that, had counsel requested a hearing, his arguments for admission of the evidence would have been effective. See, e.g., Bell v. State, 2010 Ark. 65, 360 S.W.3d 98. For this reason, I concur that the circuit court’s order denying Henington’s petition for postconviction relief pursuant to Rule 37 should be affirmed.